Case 1:21-mj-04014-MJS Document 3 Filed 08/19/21 Page 1 of 1 PagelD: 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

x
*
v. MAG.NO, 21-4014(MIS)
®
PHILIP YOUNG ;

 

In accordance with Standing Order 2020-06, this Court finds:

That the Defendant (or the Juvenile} has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held teday, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

7 Video Teleconferencing
El] Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
LI The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

 
 

, oft. woo ~ en gf yt
Lf 0

Date:

 

 

Matthew J” Skahill 7
United States Magistrate Judge

 
